DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 has been amended to recite that the system “increases a size of squares formed by the grid lines as the distance between the vehicle and the obstacle decreases.”  The specification fails to provide support for this feature.  It is only disclosed that the sizes of the squares decreases as the distance between vehicle and obstacle decreases.  See Fig. 18 and its description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kondoh, US 20070106475.

As to claim 1 Kondoh discloses a display control apparatus that displays an image on a display apparatus that is provided inside a vehicle (Fig. 16; [0113]), the image being generated based on an image capturing a predetermined area in a periphery of the vehicle by a camera that is mounted in the vehicle ([0117]), the display control apparatus comprising processing circuitry configured to: 
acquire a peripheral image that is the image based on the image captured by the camera ([0117]); 
identify at least one of a shape, a tilt, a position, and a color of an obstacle that is identified from an area appearing in the peripheral image acquired by the processing circuitry ([0117], [0129], [0132] - the position of the obstacle is identified); 
generate a superimposed image in which a mark image that is generated as a pattern indicating the obstacle identified by the processing circuitry is superimposed onto a position corresponding to the obstacle in the peripheral image, and display the generated superimposed image on the display apparatus ([0106] – risk potential marker 82 is drawn to overlap the detected obstacle); 
variably change properties of the mark image based on a condition of at least one of the shape, the tilt, the position, or the color of the obstacle identified by the processing circuitry ([0114] – the size and position of the mark image are changed based on the position of the obstacle), 
arrange the mark image on an image of an obstacle that is present in an area on a locus on which the vehicle is predicted to move, among the obstacles identified by the processing circuitry ([0113] – the marker 82 is overlapped on the obstacle with which the vehicle would collide.  Risk is determined based on time to collision calculations described in [0064]-[0066]), 
not display a mark image for an obstacle that is detected in an area other than the area on the locus on which the vehicle is predicted to move, among the obstacles identified by the processing circuitry (Fig. 16), and 
increase a display ratio of the mark image with respect to the obstacle as the distance between the vehicle and the obstacle decreases ([0256] – the brightness of the marker 82 is increased with risk potential.  Therefore as distance to the obstacle decrease, and the risk potential correspondingly increases (see e.g. [0055]), the risk marker 82 will become brighter.  Increasing the brightness of the marker only involves increasing a display ratio (of brightness) relative to the overlaid image of the obstacle.  It is noted that the term “display ratio” is not defined in the claim or the specification, which enables the term to be interpreted broadly). 

As to claim 3 Kondoh discloses that the processing circuitry is configured to variably change a display mode of the mark image to be superimposed onto the obstacle, based on a distance between the obstacle and the vehicle (Fig. 22, [0256] – size and brightness of the marker 82 change based on distance to the obstacle).   

As to claim 8 Kondoh discloses that the processing circuitry is configured to draw the mark image such that the mark image reaches an outer edge portion of a display area of the superimposed image in a direction corresponding to an upper side of the obstacle (Fig. 22 – the mark image reaches the upper side edge of the obstacle).  

As to claim 12 Kondoh discloses that the processing circuitry is configured to arrange the mark image so as to extend to an area that is closer to the vehicle than an area in which the obstacle is detected, when the obstacle corresponds to a sloped surface (Fig. 18 and its description – the mark image extends closer than the position of the obstacle.  This will occur regardless of obstacle geometry, thus will occur when the obstacle is a sloped surface).  

As to claim 16 see rejection of claim 1.  Kondoh further teaches a processor; a non-transitory computer-readable storage medium; and a set of computer-executable instructions stored in the computer-readable storage medium (Fig. 1 and its description) that cause the processor to perform operations recited in claim 1.

As to claim 17 see rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh in view of Seki, US 20140133700.

As to claim 2 Kondoh does not disclose, but Seki discloses: processing circuitry configured to display a mark image in a tilted mode to match the tilt of an obstacle identified by the processing circuitry (Fig. 12 and its description – warning overlays are arranged to match the visual geometry (i.e. the tilt) of an identified obstacle).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kondoh with the teachings of Seki, the rationale being to display an improved marker that clearly identifies dangerous obstacles.

As to claim 7 Seki discloses that the processing circuitry is further configured to: to identify a border of the obstacle in the peripheral image based on a feature quantity in the peripheral image with reference to an image portion of the peripheral image that corresponds to an area in which an obstacle is detected by an object sensor that detects an obstacle that is present in the periphery of the vehicle; and arrange the mark image along the border of the obstacle identified by the processing circuitry (Fig. 12 and its description).  

As to claim 14 Seki discloses that the processing circuitry is further configured to: recognize another vehicle as the obstacle; and to arrange the mark image, which is a pattern that indicates a vehicle, in a position in the peripheral image corresponding to the other vehicle recognized by the processing circuitry so as to match a tilt of the other vehicle (Fig. 12 and its description).   

As to claim 15 Seki discloses that the processing circuitry is configured to use, as the mark image, a pattern of a vehicle that is partly drawn using a transparent color or a pattern of a vehicle that is drawn using a color of the other vehicle recognized from the peripheral image (Fig. 12).  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh in view of Tasaki, US 20150269450.

As to claim 4 Kondoh discloses that the processing circuitry is configured to arrange the mark image on an image of an obstacle (Fig. 16).
Kondoh fails to disclose arranging the mark on the image of the obstacle that is present in an area obtained by a vehicle width of the vehicle being projected ahead of or behind the vehicle, among the obstacles identified by the processing circuitry.  
However, in an analogous art, Tasaki discloses determining collision by detecting an obstacle that is present in an area obtained by a vehicle width of the vehicle being projected ahead of or behind the vehicle, among the obstacles identified by the processing circuitry ([0033]-[0035], [0050]-[0051]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kondoh with the teachings of Tasaki, the rationale being to provide a more accurate risk potential calculation.

As to claim 5 the system of Kondoh and Tasaki discloses that the processing circuitry is configured to arrange the mark image on an image of an obstacle (Fig. 16) that is present in an area that is obtained by an area obtained by a vehicle width of the vehicle being expanded by a fixed amount being projected ahead of or behind the vehicle, among the obstacles identified by the processing circuitry (Tasaki Fig. 7B and its description).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh in view of Mitsugi, US 20120320211.

As to claim 9 Kondoh does not disclose, but Mitsugi discloses: that processing circuitry is configured to: acquire, as the peripheral image, a bird's-eye-view image in which the image captured by the camera is changed to an image that is expressed by a bird's-eye-view ([0059]-[0060]; Fig. 10); and display the mark image so as to be superimposed onto the bird's-eye-view image and draw the mark image so as to have a shape that is extended in a radiating manner with a position of the camera as a center ([0075]-[0079] – the marker image 110 is drawn in the bird’s eye image to have a shape radially extending from the camera.  See also Fig. 4 and its description of the detection of the geometry of the obstacle).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kondoh with the teachings of Mitsugi, the rationale being to provide improved visibility of the complete surroundings of the vehicle.  

As to claim 10 Kondoh discloses a display control apparatus that displays an image on a display apparatus that is provided inside a vehicle, the image being generated based on an image capturing a predetermined area in a periphery of the vehicle by a camera that is mounted in the vehicle, the display control apparatus comprising processing circuitry configured to: 
acquire a peripheral image that is the image based on the image captured by the camera([0117]); 
identify at least one of a shape, a tilt, a position, and a color of an obstacle that is identified from an area appearing in the peripheral image acquired by the processing circuitry ([0117], [0129], [0132] - the position of the obstacle is identified); 
generate a superimposed image in which a mark image that is generated as a pattern indicating the obstacle identified by the processing circuitry is superimposed onto a position corresponding to the obstacle in the peripheral image, and display the generated superimposed image on the display apparatus ([0106] – risk potential marker 82 is drawn to overlap the detected obstacle); 
variably change properties of the mark image based on a condition of at least one of the shape, the tilt, the position, or the color of the obstacle identified by the processing circuitry ([0114] – the size and position of the mark image are changed based on the position of the obstacle); and 
Kondoh fails to disclose, but Mitsugi discloses: acquire, as the peripheral image, a bird's-eye-view image in which the image captured by the camera is changed to an image that is expressed by a bird's-eye-view ([0059]); 
display the mark image so as to be superimposed onto the bird's-eye-view image (Fig. 18; [0077]-[0078]); and 
draw the mark image in a mode in which a lower end side of the obstacle is given more emphasis than an upper end side (Fig. 18 – the lower end side of the obstacle is emphasized, as this is the side that the vehicle will impact first).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kondoh with the teachings of Mitsugi, the rationale being to provide improved visibility of the complete surroundings of the vehicle.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kondoh in view of Bean, US 20160155242.

As to claim 11 Kondoh does not disclose that the processing circuitry is configured to; draw the mark image using a reference display color when the reference display color does not correspond to a color similar to a color of the obstacle; and draw the mark image using a display color that differs from the reference display color, when the reference display color corresponds to a color similar to the color of the obstacle.  
However, in an analogous art, Bean discloses draw a mark image using a reference display color when the reference display color does not correspond to a color similar to a color of the object that the mark overlays; and draw the mark image using a display color that differs from the reference display color, when the reference display color corresponds to a color similar to the color of the object (Abstract; [0015]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kondoh with the teachings of Bean, the motivation being to improve visibility of the overlay (see Bean [0003]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kondoh in view of Gehin, US 20180237069.

As to claim 18 Kondoh fails to discloses, but Gehin discloses: processing circuitry configured to superimpose a mark image with character information that includes a distance to the obstacle (Fig. 1; [0147]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kondoh with the teachings of Gehin, the rationale being to provide a more informative display.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kondoh.

As to claim 21 Kondoh does not disclose that the processing circuitry is configured to display grid lines based on a distance between the vehicle and the obstacle, and the processing circuitry increases a size of squares formed by the grid lines as the distance between the vehicle and the obstacle decreases.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  For example, it was widely practiced to provide a measurement ruler on a display having a scale that varies as the distance being measured changes.  It would therefore have been obvious to modify Kondoh to include this, the rationale being to enable rapid and intuitive identification of the measured distance.

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423